Case 1:20-cv-00041-BU Document 35 Filed 08/31/21 Pagelof2 PagelD 194

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
ABILENE DIVISION

BENNY ODEM, JR.,
Institutional ID No. 01703386

Plaintiff,
v. No. 1:20-CV-00041-H

PAIGE RUTLEDGE, et al.,

 

Defendants.

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECO NDATION OF THE D STATES MAGISTRATE GE

The United States Magistrate Judge made findings, conclusions, and a
recommendation that the Court deny Plaintiff's motion for a temporary restraining order
and a preliminary injunction. No objections were filed. The District Court independently
examined the record and reviewed the findings, conclusions, and recommendation for plain
error. Finding none, the Court accepts and adopts the findings, conclusions, and
recommendation of the United States Magistrate Judge.

As a result, Plaintiffs motion for a temporary restraining order and a preliminary
injunction (Dkt. No. 21) is denied.

This case is transferred back to the docket of the Honorable John R. Parker to
continue the judicial screening process under 28 U.S.C. §§ 1915(e)(2) and 1915A. The
Magistrate Judge shall order the transfer of this case back to the docket of this Court and file
proposed findings of fact, conclusions of law, and recommendations for the disposition of

the case pursuant to 28 U.S.C. § 636(b)(1) within 270 days from the date of this order.
So ordered.

Dated Aunt S$ 2021.

lbs

J WESLEY HENDRIX

Case 1:20-cv-00041-BU Document 35 Filed 08/31/21 Page2of2 PagelD 195
Uniged States District Judge
